Citation Nr: 1021023	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for a bilateral eye disability associated with a shell 
fragment wound of the head.

2.  Entitlement to an initial compensable rating for a scar 
of the left cornea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.  During a part of that time, he had service in 
the Republic of Vietnam.  

A review of the record discloses that in March 1967, during 
his service in Vietnam, the Veteran was struck on the left 
side of the head by a piece of shrapnel.  The wound was 
cleaned and dressed, and he was given a tetanus shot and 
penicillin.

In a June 2002 rating action, the RO found that as result of 
his head injury in service, the Veteran had sustained 
paralytic strabismus due to paralysis of the right eye muscle 
(acquired).  Therefore, the RO granted service connection for 
that disorder and assigned a 10 percent disability 
evaluation, effective June 27, 2001.  The RO also found that 
the Veteran had a scar of the left cornea, due to the 
shrapnel wound to the left side of his head.  Therefore, it 
also granted service connection for that disorder and 
assigned a noncompensable evaluation, effective June 27, 
2001.  The Veteran disagreed with those ratings, and this 
appeal ensued.  

In March 2005, during the course of the appeal, the Veteran 
had a hearing before the Veterans Law Judge, whose signature 
appears at the end of this decision.  The hearing was held at 
the Board of Veteran's Appeals (Board) Central Office in 
Washington, D.C.

In September 2005, the Board remanded the case for further 
development.  The Board characterized the issue as 
entitlement to an increased initial evaluation in excess of 
10 percent for the residuals of a shell fragment wound of the 
left eye, to include a corneal scar and right superior 
oblique and medial rectus eye palsy.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the initial 10 percent rating 
for the issue as stated.  The case was, then, returned to the 
Board for further appellate consideration.

In August 2008, the Board again remanded the case for further 
development.  The issue was characterized as entitlement to 
an initial compensable rating for the residuals of a shell 
fragment wound of the left eye, to include diplopia.  

In an April 2009 rating action, VA's Remand and Rating 
Development Team in Huntington, West Virginia, increased the 
rating for the Veteran's eye disability from 10 percent to 30 
percent.  The Remand and Rating Development Team 
characterized that disability as paralytic strabismus due to 
paralysis of the right eye and diplopia of the left eye.  The 
case was, then, returned to the Board for further appellate 
consideration.  

In July 2009, the Board remanded the case a third time for 
further development.  The issue was characterized as 
entitlement to an evaluation in excess of 30 percent for the 
residuals of a shell fragment wound of the left eye, to 
include diplopia, on appeal from an initial grant of service 
connection.

In March 2010, following the requested development, the VA 
Appeals Management Center in Huntington, West Virginia, 
confirmed and continued the 30 percent rating for the 
residuals of a shell fragment wound to the left eye, to 
include diplopia, on appeal from an initial grant of service 
connection.  Thereafter, the case was returned to the Board 
for further appellate consideration.

In order to accurately adjudicate the Veteran's appeal, the 
Board finds it necessary to clarify the issues.  Despite the 
various characterizations of the Veteran's service-connected 
eye disabilities, there is a common thread which permits them 
to be reconciled.  The record shows that the Veteran has a 
bilateral eye disability as the result of a shell fragment 
wound of the head in service.  The record also shows that he 
has a separate noncompensable rating for a service-connected 
scar of the left cornea.  He has perfected an appeal with 
respect to both of those issues, and there is no evidence of 
record that he has withdrawn either issue from consideration.  
Indeed, both issues have been developed for appellate 
purposes; and therefore, the Board will consider the merits 
of each issue, below.  

Such a clarification results in no material impact on the 
Veteran nor does it expose him to potential prejudice in the 
resolution of his appeal.  Both issues will be rated under 
the same criteria that were in effect when service connection 
became effective.  The bilateral eye disability will be rated 
on the basis of visual impairment and, when indicated, 
deficits in the visual field, muscle function, and/or 
diplopia.  38 C.F.R. §§ 4.75-4.77, 4.84a (2008).  The scar on 
the left cornea will be rated on separately identifiable 
impairment in visual acuity or field loss, pain, rest 
requirements or episodic incapacity with an additional 10 
percent rating during the continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6009. 


FINDINGS OF FACT

1.  Since service connection became effective June 27, 2001, 
the Veteran's service-connected bilateral eye disability, 
resulting from a shell fragment wound of the left side of his 
head, has been manifested by diplopia consistent with visual 
acuity of 5/200 in the poorer left eye and no worse than 
visual acuity of 20/40 in the better right eye.

2.  Since service connection became effective June 27, 2001, 
the Veteran's service-connected scar of the left cornea has 
not been productive of any current, identifiable 
manifestations of visual impairment apart from that 
associated with the bilateral eye disability resulting from a 
shell fragment wound of the head.

3.  Since service connection became effective June 27, 2001, 
the Veteran's service-connected scar of the left cornea has 
not caused chronic, identifiable manifestations due to visual 
field loss or pain or that he requires rest or episodic 
incapacity.




CONCLUSIONS OF LAW

1.  Since service connection became effective June 27, 2001, 
the criteria have not been met for an initial rating in 
excess of 30 percent for a bilateral eye disability resulting 
from a shell fragment wound of the head.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6090 (2008) 
(codified as revised at 38 C.F.R. § 4.79 (2009).  

2.  Since service connection became effective June 27, 2001, 
the criteria for an initial compensable rating have not been 
met for a scar of the left cornea.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.84a, Diagnostic Code 6099-6009 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to increased ratings for bilateral eye disability 
and for a left cornea scar.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In June 2001, VA received the Veteran's claims for service 
connection, and in June 2002, the RO granted entitlement to 
service connection for bilateral eye disability and for a 
left cornea.  As noted above, the Veteran disagreed with the 
ratings assigned for those disabilities, and this appeal 
ensued.  In any event, there is no issue as to providing an 
appropriate application form or completeness of the 
application with respect to his claims for increased ratings. 

Following the grants of service connection, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his increased rating claims, 
including the evidence to be provided by the Veteran, and 
notice of the evidence VA would attempt to obtain.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  VA also set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as more recent 
records reflecting his treatment by VA from December 2001 
through June 2009.  In April 2002, July 2003, April 2006, 
June 2007, and February 2010, VA examined the Veteran to 
determine the extent of the impairment due to his service-
connected bilateral eye disability and left corneal scar.  
The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, as noted above, the Veteran had a hearing at the 
Board's Central Office before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims folder. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his bilateral eye 
disability and left corneal scar do not adequately reflect 
the level impairment caused by those disabilities.  
Therefore, he maintains that increased ratings are warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

During the course of the appeal, VA issued changes with 
respect to the criteria for rating eye disabilities.  
Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543-
66554 (2008).  However, those changes only applied to claims 
for benefits received by VA on or after December 10, 2008.  
(codified as revised at 38 C.F.R. §§ 4.75 - 4.79, Diagnostic 
Codes 6000 - 6091 (2009)).  Because the Veteran's claim was 
received prior to that date, the regulatory changes are not 
applicable to the Veteran's claim.

Prior to December 10, 2008, the evaluation of visual 
impairment was based on impairment of visual acuity, visual 
field, and muscle function.  38 C.F.R. § 4.75, 4.76, 4.76a, 
4.77.  
The severity of visual acuity loss was determined by applying 
the criteria set forth at 38 C.F.R. § 4.83a, 4.84a.  Under 
those criteria, the impairment of central visual acuity was 
evaluated from noncompensable to 100 percent based upon the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation was found from Table V by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  38 C.F.R. § 4.83a, Table V.  The resulting 
ratings based on impairment of visual acuity are found in 
Diagnostic Codes 6061 to 6079.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses was the 
basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

In this case, the Veteran experiences diplopia in addition to 
visual acuity.  Under the regulations effective prior to 
December 10, 2008, diplopia was rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090.  The percentage ratings were 
based on the degree of diplopia and the equivalent visual 
acuity.  The ratings were applicable to only one eye.  A 
rating could not be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia was present, and there was also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia were to be applied to the poorer eye while the 
better eye was rated according to the best-corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note 2.  

When the diplopia field extended beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia was to be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note 3.  When diplopia existed in two 
individual and separate areas of the same eye, the equivalent 
visual acuity was to be taken one step worse, but no worse 
than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 4.  
.

If the diplopia was from 31 to 40 degrees, it was rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it was rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it was lateral; and (c) equivalent to 15/200 visual 
acuity if it was down.  If the diplopia was central at 20 
degrees, it was rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6090.  .

When visual acuity in one eye was 5/200, a 30 percent rating 
was applicable when corrected visual acuity in the other eye 
was 20/40.  A 40 percent rating was assigned when the visual 
acuity in the other eye was 20/50.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074; see Butts v. Brown, 5 Vet. App. 
532 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Bilateral Eye Disability

In this case, the Veteran has impaired visual acuity, 
bilaterally, as well as binocular diplopia, with the left 
being the poorer eye.  Testing using the Goldman Perimeter 
Chart, such as that performed during the February 2010 VA 
examination, shows central field diplopia equivalent to 
visual acuity of 5/200.  The visual acuity in the Veteran's 
right eye is no worse than 20/40.  When there is visual 
acuity 5/200 in one eye and 20/40 in the other eye, a 30 
percent schedular rating is warranted under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6074.  That is the rating currently 
assigned; and, therefore, the current rating is confirmed and 
continued.  Accordingly, the appeal is denied.

The Left Corneal Scar

Under the criteria in effect prior to December 10, 2008, the 
Veteran's left corneal scar is rated as an unhealed injury of 
the eye.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  Such 
disability is rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during the continuance of active pathology.  When 
active pathology is present, a minimum 10 percent rating will 
be assigned.

In this case, the Veteran's left corneal scar is the result 
of a shell fragment wound in service.  However, there is no 
competent evidence of active pathology associated with that 
scar.  The visual acuity of the Veteran's left eye has been 
rated above and may not be rated again under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.  To do so would constitute the 
prohibited practice of pyramiding, that is, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2009).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259-261-62 (1994); see Prec. Op. VA 
Gen. Counsel 23-97 (Multiple Ratings for Knee Disability, 62 
Fed. Reg. 63604 (1997)).  

In this case, the Veteran's visual fields and extraocular 
movements are full, and there are no objective findings of 
any chronic, identifiable manifestations associated with the 
Veteran's left corneal scar or that it necessitates rest or 
causes episodic incapacity.  Absent such findings, the 
Veteran does not meet or more nearly approximate the criteria 
for an initial compensable evaluation under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.  Accordingly, a compensable 
rating is not warranted, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's bilateral eye disability and left corneal scar.   
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected low back 
syndrome with multi-level arthritis of the lumbosacral spine.  
In this regard, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
bilateral eye disability or his left corneal scar.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's low back syndrome with multi-
level arthritis presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, further 
action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 30 percent is 
denied for a bilateral eye disability associated with a shell 
fragment wound of the head.

Entitlement to an initial compensable rating is denied for a 
scar of the left cornea.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


